DETAILED ACTION
	Claims 22-33, 38, and 40-42 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.
Previous Claim Rejections - 35 USC § 101
Claims 22-28, 30-33, 37, 38, and 41 were previously rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature based product without significantly more.
 	The claims are no longer drawn to a nature based product, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 112
Claim 37 was previously rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Previous Claim Rejections - 35 USC § 102
Claim(s) 22-27, 30, 33, 37, 38, 40, and 41 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Traka et al. (New Phytologist, 2013, 1085-1095).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
s 22-33, 37, 38, and 41 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by allrecipies.com (2012, Tomato and Broccoli Soup, https://www.allrecipes.com/recipe/220273/tomato-and-broccoli-soup/).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Claim Objections
Applicant is advised that should claim 22 be found allowable, claim 40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 22-27, 30, 33, 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Traka et al. (New Phytologist, 2013, 1085-1095).
Traka et al. teaches broccoli contains S-methylcysteine sulfoxide and glucoraphanin. With respect to the pharmaceutically composition and carrier, broccoli contains water with the claimed compounds.  See Table 1, page 1089.  Additionally, Traka et al. teach that S-methyl cysteine sulfoxide undergoes thermal degradation during cooking in order to produce derivatives and analogs.  See Figure 2, page 1087.  Traka et al. also teach that diets that are rich in cruciferous vegetables such as broccoli are associated with reduced incidence or progression of various cancers including prostate cancer.  See page 1085, first column.  As there is reduced incidence or progression of prostate cancer, there would be necessarily a reduction in the number of needle core biopsies that are positive for prostate cancer as required by claim 33.
Traka et al. does not teach a method for treatment and/or prevention of prostate cancer by administering a composition comprising S-methylcysteine sulfoxide to provide a weekly dose of 3 to about 50 mmoles of S-methylcysteine sulfoxide.  Traka et al. are silent with respect to the dosage of S-methylcysteine sulfoxide.
The person of ordinary skill would be motivated by the teachings of Traka et al. that diets high in cruciferous vegetables such as broccoli are associated with reduced incidence or progression of various cancers including prostate cancer, and determine that broccoli naturally occurring S-methylcysteine sulfoxide would be beneficial for the treatment and/or prevention of prostate cancer.  The determination of a specific dosage between 3 to about 50 mmoles of S-methylcysteine sulfoxide would be routine optimization based on the teachings of Traka et al.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  While Traka et al. are silent with respect to the limitation of claim 42 that the treatment of prostate cancer is caused by depleting ATP levels, the administration of broccoli which is taught by Traka et al. to show reduced incidence or progression of various cancers including prostate cancer would inherently have this effect. 
The person of ordinary skill in the art would be motivated to take the teachings of Traka et al. and arrive at the instantly claimed invention as Traka et al. teaches that adding broccoli that contains glucoraphanin and S-methylcysteine sulfoxide reduced incidence or progression of various cancers including prostate cancer.  All the person of ordinary skill in the art would need to do is to find the optimum dosage/diet of broccoli in order to achieve the best results, which would fall under the purview of routine optimization.  As Traka et al. teach that the pathway works with respect to prostate cancer, there would be a reasonable expectation of success.
Therefore, the claims are prima facie obvious over the prior art.
Claims 22-27, 30, 33, 38, 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Traka et al. (New Phytologist, 2013, 1085-1095) in view of Brawer et al. (Reviews in Urology, 2006, S35-S47).
Traka et al. teaches broccoli contains S-methylcysteine sulfoxide and glucoraphanin. With respect to the pharmaceutically composition and carrier, broccoli contains water with the claimed compounds.  See Table 1, page 1089.  Additionally, Traka et al. teach that S-methyl cysteine sulfoxide undergoes thermal degradation during cooking in order to produce derivatives and analogs.  See Figure 2, page 1087.  Traka et al. also teach that diets that are rich in cruciferous vegetables such as broccoli are associated with reduced incidence or progression of various cancers including prostate cancer.  See page 1085, first column.  As there is reduced incidence or progression of prostate cancer, there would 
Traka et al. does not teach a method for treatment and/or prevention of prostate cancer by administering a composition comprising S-methylcysteine sulfoxide to provide a weekly dose of 3 to about 50 mmoles of S-methylcysteine sulfoxide.  Traka et al. is silent with respect to the dosage of S-methylcysteine sulfoxide.  Traka et al. is also silent with respect to usage with additional therapies selected from chemotherapy, hormone therapy, and radiotherapy.
Brawer et al. teach that hormone therapy is the most common method of treating prostate cancer is by androgen deprivation therapy (or ADT.)  See the whole document.  
The person of ordinary skill would be motivated by the teachings of Traka et al. that diets high in cruciferous vegetables such as broccoli are associated with reduced incidence or progression of various cancers including prostate cancer, and determine that broccoli naturally occurring S-methylcysteine sulfoxide would be beneficial for the treatment and/or prevention of prostate cancer.  The determination of a specific dosage between 3 to about 50 mmoles of S-methylcysteine sulfoxide would be routine optimization based on the teachings of Traka et al.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  While Traka et al. are silent with respect to the limitation of claim 42 that the treatment of prostate cancer is caused by depleting ATP levels, the administration of broccoli which is taught by Traka et al. to show reduced incidence or progression of various cancers including prostate cancer would inherently have this effect. 

Therefore, the claims are prima facie obvious over the prior art.
Claims 22-33, 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Traka et al. (New Phytologist, 2013, 1085-1095) in view of allrecipies.com (2012, Tomato and Broccoli Soup, https://www.allrecipes.com/recipe/220273/tomato-and-broccoli-soup/).
Traka et al. teaches broccoli contains S-methylcysteine sulfoxide and glucoraphanin. With respect to the pharmaceutically composition and carrier, broccoli contains water with the claimed compounds.  See Table 1, page 1089.  Additionally, Traka et al. teach that S-methyl cysteine sulfoxide undergoes thermal degradation during cooking in order to produce derivatives and analogs.  See Figure 2, page 1087.  Traka et al. also teach that diets that are rich in cruciferous vegetables such as broccoli are associated with reduced incidence or progression of various cancers including prostate cancer.  See page 1085, first column.  As there is reduced incidence or progression of prostate cancer, there would be necessarily a reduction in the number of needle core biopsies that are positive for prostate cancer as required by claim 33.
Traka et al. does not teach a method for treatment and/or prevention of prostate cancer by administering a composition comprising S-methylcysteine sulfoxide to provide a weekly dose of 3 to about 50 mmoles of S-methylcysteine sulfoxide.  Traka et al. are silent with respect to the dosage of S-methylcysteine sulfoxide.  Additionally, Traka et al. does not teach the composition in the form of a soup with a tomato species, where the S-methylcysteine sulfoxide is added as an additive, or where the composition is in a form such as a suspension.
Allrecipies.com teaches a recipe for broccoli and tomato soup.  This corresponds to the claims as broccoli contains S-methylcysteine sulfoxide and glucoraphanin, the composition is a food composition which is a suspension/soup, the composition comprises a tomato species, and the addition of broccoli means that S-methylcysteine sulfoxide is being added as an additive.
The person of ordinary skill would be motivated by the teachings of Traka et al. that diets high in cruciferous vegetables such as broccoli are associated with reduced incidence or progression of various cancers including prostate cancer, and determine that broccoli naturally occurring S-methylcysteine sulfoxide would be beneficial for the treatment and/or prevention of prostate cancer.  The determination of a specific dosage between 3 to about 50 mmoles of S-methylcysteine sulfoxide would be routine optimization based on the teachings of Traka et al.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  While Traka et al. are silent with respect to the limitation of claim 42 that the treatment of prostate cancer is caused by depleting ATP levels, the administration of broccoli which is taught by Traka et al. to show reduced incidence or progression of various cancers including prostate cancer would inherently have this effect. 
The person of ordinary skill in the art would be motivated to take the teachings of Traka et al. and arrive at the instantly claimed invention as Traka et al. teaches that adding broccoli that contains glucoraphanin and S-methylcysteine sulfoxide reduced incidence or progression of various cancers including prostate cancer.  All the person of ordinary skill in the art would need to do is to find the optimum dosage/diet of broccoli in order to achieve the best results, which would fall under the purview of routine optimization.  As Traka et al. teach that the pathway works with respect to prostate cancer, there would be a reasonable expectation of success.
Therefore, the claims are prima facie obvious over the prior art.
Claims 22-33, 38, 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Traka et al. (New Phytologist, 2013, 1085-1095) in view of Brawer et al. (Reviews in Urology, 2006, S35-S47) and allrecipies.com (2012, Tomato and Broccoli Soup, https://www.allrecipes.com/recipe/220273/tomato-and-broccoli-soup/).
Traka et al. teaches broccoli contains S-methylcysteine sulfoxide and glucoraphanin. With respect to the pharmaceutically composition and carrier, broccoli contains water with the claimed compounds.  See Table 1, page 1089.  Additionally, Traka et al. teach that S-methyl cysteine sulfoxide undergoes thermal degradation during cooking in order to produce derivatives and analogs.  See Figure 2, page 1087.  Traka et al. also teach that diets that are rich in cruciferous vegetables such as broccoli are associated with reduced incidence or progression of various cancers including prostate cancer.  See page 1085, first column.  As there is reduced incidence or progression of prostate cancer, there would be necessarily a reduction in the number of needle core biopsies that are positive for prostate cancer as required by claim 33.
Traka et al. does not teach a method for treatment and/or prevention of prostate cancer by administering a composition comprising S-methylcysteine sulfoxide to provide a weekly dose of 3 to about 50 mmoles of S-methylcysteine sulfoxide.  Traka et al. is silent with respect to the dosage of S-methylcysteine sulfoxide.  Traka et al. is also silent with respect to usage with additional therapies selected from chemotherapy, hormone therapy, and radiotherapy.  Additionally, Traka et al. does not teach the composition in the form of a soup with a tomato species, where the S-methylcysteine sulfoxide is added as an additive, or where the composition is in a form such as a suspension.
Allrecipies.com teaches a recipe for broccoli and tomato soup.  This corresponds to the claims as broccoli contains S-methylcysteine sulfoxide and glucoraphanin, the composition is a food composition which is a suspension/soup, the composition comprises a tomato species, and the addition of broccoli means that S-methylcysteine sulfoxide is being added as an additive.
Brawer et al. teach that hormone therapy is the most common method of treating prostate cancer is by androgen deprivation therapy (or ADT.)  See the whole document.  
The person of ordinary skill would be motivated by the teachings of Traka et al. that diets high in cruciferous vegetables such as broccoli are associated with reduced incidence or progression of various cancers including prostate cancer, and determine that broccoli naturally occurring S-methylcysteine sulfoxide would be beneficial for the treatment and/or prevention of prostate cancer.  The determination of a specific dosage between 3 to about 50 mmoles of S-methylcysteine sulfoxide would be routine optimization based on the teachings of Traka et al.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  While Traka et al. are silent with respect to the limitation of claim 42 that the treatment of prostate cancer is caused by depleting ATP levels, the administration of broccoli which is taught by Traka et al. to show reduced incidence or progression of various cancers including prostate cancer would inherently have this effect. 
The person of ordinary skill in the art would be motivated to take the teachings of Traka et al. and arrive at the instantly claimed invention as Traka et al. teaches that adding broccoli that contains glucoraphanin and S-methylcysteine sulfoxide reduced incidence or progression of various cancers including prostate cancer.  All the person of ordinary skill in the art would need to do is to find the optimum dosage/diet of broccoli in order to achieve the best results, which would fall under the purview of routine optimization.  As Traka et al. teach that the pathway works with respect to prostate cancer, there would be a reasonable expectation of success.  Additionally, as Traka et al. and Brawer et al. teach separate therapies for treatment of prostate cancer, the person of ordinary skill in the art would expect that the therapies would work together with a potential additive benefit in the absence of evidence to the contrary.
Therefore, the claims are prima facie obvious over the prior art.
Conclusion
Claims 22-33, 38, and 40-42 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626